          Case 2:18-cr-00094-LRH-DJA Document 54 Filed 12/17/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00094-LRH-DJA
 4                 Plaintiff,                          ORDER
 5   v.
 6   MARTHA L. WILLIAMS,
 7                 Defendant.
 8
 9
            Pursuant to the parties' status report (ECF No. 53) and stipulation set forth therein,
10
     IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday, December 29,
11
     2020, at 9:30 a.m., is vacated and continued to Thursday, March 4, 2021, at 9:30 a.m., in a
12                                                     This is good LRH signature


     Las Vegas Courtroom to be determined.
13
14
     DATED this 16th day of December, 2020.
15
16                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
